
	
		II
		111th CONGRESS
		2d Session
		S. 3530
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Mr. Pryor (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Stevenson-Wydler Technology Innovation Act
		  of 1980 to provide for prize competitions to stimulate innovations that advance
		  the missions of Federal agencies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reward Innovation in America Act
			 of 2010.
		2.Prize
			 competitionsThe
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is
			 amended by adding at the end the following:
			
				24.Prize
				competitions
					(a)DefinitionsIn
				this section:
						(1)AgencyThe
				term agency means a Federal agency.
						(2)Federal
				agencyThe term Federal agency has the meaning given
				under section 4, except that term shall not include any agency of the
				legislative branch of the Federal Government.
						(3)Head of an
				agencyThe term head of an agency means the head of
				a Federal agency.
						(b)In
				generalEach head of an agency may carry out a program to award
				prizes competitively to stimulate innovation that has the potential to advance
				the mission of the respective agency.
					(c)PrizesFor
				purposes of this section, a prize may be one or more of the following:
						(1)A point solution
				prize that rewards and spurs the development of solutions for a particular,
				well-defined problem.
						(2)An exposition
				prize that helps identify and promote a broad range of ideas and practices that
				may not otherwise attract attention, facilitating further development of the
				idea or practice by third parties.
						(3)Participation
				prizes that create value during and after the competition by encouraging
				contestants to change their behavior or develop new skills that may have
				beneficial effects during and after the competition.
						(4)Such other types
				of prizes as each head of an agency considers appropriate to stimulate
				innovation that has the potential to advance the mission of the respective
				agency.
						(d)TopicsIn
				selecting topics for prize competitions, the head of an agency shall consult
				widely both within and outside the Federal Government, and may empanel advisory
				committees.
					(e)AdvertisingThe
				head of an agency shall widely advertise each prize competition to encourage
				broad participation.
					(f)Requirements
				and registrationFor each prize competition, the head of an
				agency shall publish a notice in the Federal Register announcing—
						(1)the subject of
				the competition;
						(2)the rules for
				being eligible to participate in the competition;
						(3)the process for
				participants to register for the competition;
						(4)the amount of the
				prize; and
						(5)the basis on
				which a winner will be selected.
						(g)EligibilityTo
				be eligible to win a prize under this section, an individual or entity—
						(1)shall have
				registered to participate in the competition under any rules promulgated by the
				head of an agency under subsection (f);
						(2)shall have
				complied with all the requirements under this section;
						(3)in the case of a
				private entity, shall be incorporated in and maintain a primary place of
				business in the United States, and in the case of an individual, whether
				participating singly or in a group, shall be a citizen or permanent resident of
				the United States; and
						(4)may not be a
				Federal entity or Federal employee acting within the scope of their
				employment.
						(h)Consultation
				with Federal employeesAn individual or entity shall not be
				deemed ineligible under subsection (g) because such individual or entity used
				Federal facilities or consulted with Federal employees during a competition if
				such facilities and employees are made available to all individuals and
				entities participating in the competition on an equitable basis.
					(i)Liability
						(1)In
				general
							(A)DefinitionIn
				this paragraph, the term related entity means a contractor or
				subcontractor at any tier, and a supplier, user, customer, cooperating party,
				grantee, investigator, or detailee.
							(B)LiabilityRegistered
				participants shall be required to agree to assume any and all risks and waive
				claims against the Federal Government and its related entities, except in the
				case of willful misconduct, for any injury, death, damage, or loss of property,
				revenue, or profits, whether direct, indirect, or consequential, arising from
				their participation in a competition, whether such injury, death, damage, or
				loss arises through negligence or otherwise.
							(2)InsuranceParticipants
				shall be required to obtain liability insurance or demonstrate financial
				responsibility, in amounts determined by the head of an agency, for claims
				by—
							(A)a third party for
				death, bodily injury, or property damage, or loss resulting from an activity
				carried out in connection with participation in a competition, with the Federal
				Government named as an additional insured under the registered participant’s
				insurance policy and registered participants agreeing to indemnify the Federal
				Government against third-party claims for damages arising from or related to
				competition activities; and
							(B)the Federal
				Government for damage or loss to Government property resulting from such an
				activity.
							(3)ExceptionThe
				head of an agency may not require a participant to waive claims against the
				administering entity arising out of the unauthorized use or disclosure by the
				agency of the intellectual property, trade secrets, or confidential business
				information of the participant.
						(j)Intellectual
				Property
						(1)Prohibition on
				the Government acquiring intellectual property rightsThe Federal
				Government may not gain an interest in intellectual property developed by a
				participant in a competition without the written consent of the
				participant.
						(2)LicensesThe
				Federal Government may negotiate a license for the use of intellectual property
				developed by a participant for a competition.
						(k)Judges
						(1)In
				generalFor each competition, the head of an agency, either
				directly or through an agreement under subsection (l), shall appoint one or
				more qualified judges to select the winner or winners of the prize competition
				on the basis described under subsection (f). Judges for each competition may
				include individuals from outside the agency, including from the private
				sector.
						(2)RestrictionsA
				judge may not—
							(A)have personal or
				financial interests in, or be an employee, officer, director, or agent of any
				entity that is a registered participant in a competition; or
							(B)have a familial
				or financial relationship with an individual who is a registered
				participant.
							(3)GuidelinesThe
				heads of agencies who carry out competitions under this section shall develop
				guidelines to ensure that the judges appointed for such competitions are fairly
				balanced and operate in a transparent manner.
						(4)Exemption from
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not
				apply to any committee, board, commission, panel, task force, or similar
				entity, created solely for the purpose of judging prize competitions under this
				section.
						(l)Administering
				the competitionThe head of an agency may enter into an agreement
				with a private, nonprofit entity to administer a prize competition, subject to
				the provisions of this section.
					(m)Funding
						(1)In
				generalSupport for a prize competition under this section,
				including financial support for the design and administration of a prize or
				funds for a monetary prize purse, may consist of Federal appropriated funds and
				funds provided by the private sector for such cash prizes. The head of an
				agency may accept funds from other Federal agencies to support such
				competitions. The head of an agency may not give any special consideration to
				any private sector entity in return for a donation.
						(2)Availability of
				fundsNotwithstanding any other provision of law, funds
				appropriated for prize awards under this section shall remain available until
				expended, and may be transferred, reprogrammed, or expended for other purposes
				only after the expiration of 10 fiscal years after the fiscal year for which
				the funds were originally appropriated. No provision in this section permits
				obligation or payment of funds in violation of section 1341 of title 31, United
				States Code.
						(3)Amount of
				prize
							(A)AnnouncementNo
				prize may be announced under subsection (f) until all the funds needed to pay
				out the announced amount of the prize have been appropriated or committed in
				writing by a private source.
							(B)Increase in
				amountThe head of an agency may increase the amount of a prize
				after an initial announcement is made under subsection (f) only if—
								(i)notice of the
				increase is provided in the same manner as the initial notice of the prize;
				and
								(ii)the funds needed
				to pay out the announced amount of the increase have been appropriated or
				committed in writing by a private source.
								(4)Limitation on
				amount
							(A)Notice to
				CongressNo prize competition under this section may offer a
				prize in an amount greater than $50,000,000 unless 30 days have elapsed after
				written notice has been transmitted to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Science and Technology of the
				House of Representatives.
							(B)Approval of
				head of agencyNo prize competition under this section may result
				in the award of more than $1,000,000 in cash prizes without the approval of the
				head of an agency.
							(n)General Service
				Administration assistanceNot later than 180 days after the date
				of the enactment of this Act, the General Services Administration shall provide
				Government-wide services to share best practices and assist agencies in
				developing guidelines for issuing prize competitions. The General Services
				Administration shall develop a contract vehicle to provide agencies access to
				relevant products and services, including technical assistance in structuring
				and conducting prize competitions to take maximum benefit of the marketplace as
				they identify and pursue prize competitions to further the policy objectives of
				the Federal Government.
					(o)Compliance with existing lawThe Federal Government shall not, by virtue
				of offering or providing a prize under this section, be responsible for
				compliance by registered participants in a prize competition with Federal law,
				including licensing, export control, and nonproliferation laws, and related
				regulations.
					(p)Annual
				report
						(1)In
				generalNot later than March 1 of each year, the Director of the
				Office of Science and Technology Policy shall submit to the Committee on
				Commerce, Science, and Transportation of the Senate and the Committee on
				Science and Technology of the House of Representatives a report on the
				activities carried out during the preceding fiscal year under the authority in
				subsection (b).
						(2)Information
				includedThe report for a fiscal year under this subsection shall
				include, for each prize competition under subsection (b), the following:
							(A)Proposed
				goalsA description of the proposed goals of each prize
				competition.
							(B)Preferable
				methodAn analysis of why the utilization of the authority in
				subsection (b) was the preferable method of achieving the goals described in
				subparagraph (A) as opposed to other authorities available to the agency, such
				as contracts, grants, and cooperative agreements.
							(C)Amount of cash
				prizesThe total amount of cash prizes awarded for each prize
				competition, including a description of amount of private funds contributed to
				the program, the sources of such funds, and the manner in which the amounts of
				cash prizes awarded and claimed were allocated among the accounts of the agency
				for recording as obligations and expenditures.
							(D)Solicitations
				and evaluation of submissionsThe methods used for the
				solicitation and evaluation of submissions under each prize competition,
				together with an assessment of the effectiveness of such methods and lessons
				learned for future prize competitions.
							(E)ResourcesA
				description of the resources, including personnel and funding, used in the
				execution of each prize competition together with a detailed description of the
				activities for which such resources were used and an accounting of how funding
				for execution was allocated among the accounts of the agency for recording as
				obligations and expenditures.
							(F)ResultsA
				description of how each prize competition advanced the mission of the agency
				concerned.
							.
		
